     Case 2:20-cv-01005-WBS-DMC Document 37 Filed 07/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOSEPH MICHAEL MILLER,                             No. 2:20-CV-1005-WBS-DMC-P
12                       Plaintiff,
13            v.                                        ORDER
14   D. POWELL,
15                       Defendant.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to Eastern

19   District of California local rules.

20                   On June 30, 2021, the Magistrate Judge filed findings and recommendations herein

21   which were served on the parties and which contained notice that the parties may file objections

22   within the time specified therein. No objections to the findings and recommendations have been

23   filed.

24                   The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and the Magistrate Judge’s analysis.

26   ///

27   ///

28   ///
                                                        1
     Case 2:20-cv-01005-WBS-DMC Document 37 Filed 07/29/21 Page 2 of 2


 1                Accordingly, IT IS HEREBY ORDERED that:

 2                1.        The findings and recommendations filed June 30, 2021, are adopted in full;

 3                2.        Defendant’s motion for summary judgment, ECF No. 19, is granted; and

 4                3.        The Clerk of the Court is directed to enter judgment and close this file.

 5   Dated: July 29, 2021

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
